Plaintiff seeks damages, claiming that he was deprived of his good reputation and employability when he was unlawfully committed on January 4,1966 to St. Elizabeths Hospital, a federal hospital for the insane, by a judge of the District of Columbia General Sessions Court; plaintiff was discharged from the hospital on May 23,1966. This case comes before the court on defendant’s motion to dismiss the petition for lack of jurisdiction. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that plaintiff’s petition asserts a claim sounding in tort and therefore it fails to state a claim within the jurisdiction of this court. (See Jarosz v. United States, 179 Ct. Cl. 927 (1967), and Minnick v. United States, 177 Ct. Cl. 1098 (1966)). On October 20, 1972, by order, the court granted defendant’s motion and dismissed the petition. Plaintiff’s petition for writ of certiorari was denied March 19, 1973.